Hurt, Judge.
This is a conviction for burglary, by entering a mill house with intent to commit theft.
The only question presented deemed worthy of discussion is *387whether the proof shows a burglarious entry, or rather was there in law an entry at all?
[Opinion delivered February 24, 1886.]
From the evidence it appears that there was a trap-door in the floor, which opened upward on binges. The proprietor of the mill, because of prior depredations of like character, suspected other burglarious attempts, and, to prevent their success, placed over the trapdoor “a spring gun.” In order to fire this gun the door would have to be raised about twelve inches. On the night of the attempted burglary and theft, one of the party of would-be burglars placed his hand under the door and raised it, and, while pushing the door upward, the gun fired. Hexfc morning the door was partly open, being held in this position by a sack of flour which had been placed on it, and which had evidently caught under the edge of the door when the gun fired, and it fell back.
As before suggested, did this act constitute an entry within the meaning of the statute? “An entry is not confined to the entrance of the whole body; it may consist of the entry of any part, for the purpose of committing a felony.”
When the door was raised, say twelve inches, the hand that raised the door was in the house, and by virtue of the above excerpt from the statute, we think the entry was complete. This view is most evidently sustained by the opinion in Franco v. The State, 42 Texas, 276. In that case the hand was introduced for the purpose of effecting an entrance by the whole body, for the purpose of raising the window — a breaking at law, through which the party might in fact enter. The primary intent being a breaking by raising the window, the ultimate intent being a felony, the court held such entry complete and burglarious.
The judgment is affirmed.

Affirmed.